DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
 
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 02/08/2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.
Response to Amendment
	The amendment on 12/21/2021 have been entered.

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1, and 3-12 have been considered but are moot because the new ground of rejection necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang CN204028464U, previously cited1, in view of Trail US 11,042,039, previously cited and Gollier et al. US 10,691,198.
Regarding claim 1, Huang teaches 
	an ocular optical system (figure 2), comprising, on an optical path viewed from an observer side, at least,
	a first polarization member (62);
	an ocular lens (5);
	a mirror (4);
	a second polarization member (8); and

	a polarized state in the first polarization member (62) and a polarized state in the second polarization member (8) are orthogonal to each other (page 5 fourth paragraph under Embodiment 2 states “the optical information emitted by the image display screen 32 is half-wave plate. 8 transmits, thereby changing the polarization direction, and is reflected by the planar total reflection mirror 4 to the optical amplification lens group 5. The two sets of optical information have mutually perpendicular polarization directions of light, and are respectively transmitted through the optical amplification lens group 5 to have horizontal polarization. The polarizing plate 61 in the direction and the polarizing plate 62 having a vertical polarization direction are modulated and transmitted into the human eye to present a clear and realistic stereoscopic image”.)
and
	a lens surface of the ocular lens (5) facing the mirror (4).
	Huang does not specifically teach the mirror changes the polarized state of the light incident thereon to a state orthogonal thereto.
	Trail teaches an ocular optical system (figure 2) wherein the mirror (255) changes the polarized state of the light incident thereon to a state orthogonal thereto (column 4, lines 39-45 teaches the mirrored surface 255 is a reflective partial mirror configured to reflect received light of a first polarization and transmit received light of a second polarization that is orthogonal to the first polarization).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Huang with the mirror changes the polarized state of the light incident thereon to a state orthogonal thereto of Trail for the purpose of transmitting a linearly 
Huang in view of Trail does not specifically teach the lens having a convex curvature.
Gollier teaches an ocular optical system (figure 1) wherein the lens having a convex curvature (as shown in figure 1, front optical element 110) that faces a mirror (mirrored surface 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Huang in view of Trail with a lens having a convex curvature of Gollier for the purpose of additionally correcting for forms of optical aberration (column 3, lines 60-68 and column 4, lines 1-3).
Regarding claim 8, Huang in view of Trail and Gollier teaches the invention set forth above and Huang further teaches the ocular optical system (figure 2), wherein
the first polarization member is a linear polarizing plate (polarizing plate 62), and the second polarization member is a ½ wavelength plate (half wave plate 8; paragraph [0039]-paragraph [0040]).Regarding claim 10, Huang teaches 
	a medical viewer, comprising an ocular optical system (figure 2) including, on an optical path viewed from an observer side, at least:
	a first polarization member (62);
	an ocular lens (5);
	a mirror (4);
	a second polarization member (8); and
	an image display device (32) in this order, wherein

and a lens surface of the ocular lens (5) facing the mirror (4).
	Huang does not specifically teach the mirror changes the polarized state of the light incident thereon to a state orthogonal thereto.
	Trail teaches a viewer (figure 2) wherein the mirror (255) changes the polarized state of the light incident thereon to a state orthogonal thereto (column 4, lines 39-45 teaches the mirrored surface 255 is a reflective partial mirror configured to reflect received light of a first polarization and transmit receive light of a second polarization that is orthogonal to the first polarization).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Huang with the mirror changes the polarized state of the light incident thereon to a state orthogonal thereto of Trail for the purpose of transmitting a linearly polarized light and reflecting light polarization which is orthogonal to the transmitting linearly polarized light (column 4, lines 50-55).

	Gollier teaches an ocular optical system (figure 1) wherein the lens having a convex curvature (as shown in figure 1, front optical element 110) that faces a mirror (mirrored surface 150).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Huang in view of Trail with a lens having a convex curvature of Gollier for the purpose of additionally correct for forms of optical aberration (column 3, lines 60-68 and column 4, lines 1-3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang CN204028464U, previously cited, in view of Trail US 11,042,039, previously cited, and Gollier et al. US 10,691,198 as applied to claim 1 above, and further in view of Wei US 20160116742, previously cited.
Regarding claim 3, Huang in view of Trail and Gollier teaches the invention as set forth above but does not specifically teach a relation of 3<                        
                            β
                        
                    <5 is satisfied, where                         
                            β
                        
                     is a magnification of the ocular lens.
Wei teaches the ocular optical system (figure 1), wherein a relation of 3<                        
                            β
                        
                    <5 is satisfied, where                         
                            β
                        
                     is a magnification of the ocular lens (claim 17 teaches the optical lens delivers virtual image at a magnification rate in the range from 1.5 to 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Huang in view of Trail and Gollier with a relation of 3<                        
                            β
                        
                    <5 is satisfied, where                         
                            β
                        
                     is a magnification of the ocular lens of Wei for the purpose of maintain a minimum distortion for virtual images (paragraph [0041]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang CN204028464U, previously cited, in view of Trail US 11,042,039, previously cited, and Gollier et al. US 10,691,198 as applied to claim 1 above, and further in view of Yonekubo et al. US 20180067325, previously cited,
Regarding claim 4, Huang in view of Trail and Gollier teaches the invention as set forth above but does not specifically teach a relation of 1.2<                        
                            γ
                        
                    <1.5 is satisfied, where                         
                            γ
                             
                        
                    is an angular magnification of the ocular lens.
	Yonekubo teaches ocular optical system (figure 1), wherein a relation of 1.2<                        
                            γ
                        
                    <1.5 is satisfied, where                         
                            γ
                             
                        
                    is an angular magnification of the ocular lens (claim 17 teaches the angular magnification is 1.1 or more and 1.7 or less).
	It would have been obvious to one of ordinary skill in the before the effective filing date to provide the system of Huang in view of Trail and Gollier with a relation of 1.2<                        
                            γ
                        
                    <1.5 is satisfied, where                         
                            γ
                             
                        
                    is an angular magnification of the ocular lens of Yonekubo for the purpose of providing a miniaturized image display (paragraph [0011]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang CN204028464U, previously cited, in view of Trail US 11,042,039, previously cited, and Gollier et al. US 10,691,198 as applied to claim 1 above, and further in view of Benitez et al. US 20180003862, previously cited.
Regarding claim 5, Huang further teaches the ocular optical system (figure 2), wherein, the mirror (4) is provided near a position at which reflection light reflected by a lens surface of the ocular lens (5) on the mirror side among light beams emitted from the image display device (32) reaches the reflection surface of the mirror (4; as shown in figure 2).

Benitez teaches the system (figure 22), wherein, on a reflection surface of the mirror, a shield for blocking reflection light reflected by the mirror (paragraph [0127] teaches a surface can be anti-reflection (AR) coated to avoid double images).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a system of Huang in view of Trail and Gollier with a shield for blocking reflection light on a reflection surface of the mirror of Benitez for the purpose of avoiding double images (paragraph [0127]).

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang CN204028464U, previously cited, in view of Trail US 11,042,039, previously cited, and Gollier et al. US 10,691,198 as applied to claim 1 above, and further in view of Tanaka JP2003008950, previously cited.
Regarding claim 6, Huang in view of Trail and Gollier teaches the invention as set forth above but does not specifically teach the first polarization member and the second polarization member are linear polarizing plates.
	Tanaka teaches the ocular optical system (figures 1 and 5), wherein the first polarization member and the second polarization member are linear polarizing plates (first linear polarizing plate (P1) and second linear polarizing plate (P2); paragraph [0013]-[0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Huang in view of Trail and Gollier with the first polarization 
Regarding claim 7, Huang in view of Trail and Gollier teaches the invention as set forth above but does not specifically teach the first polarization member and the second polarization member are circular polarizing plates respectively formed of a linear polarizing plate and a ¼ wavelength plate.
Tanaka teaches the ocular optical system (figures 1 and 5), wherein the first polarization member (D2) and the second polarization member (D1) are circular polarizing plates respectively formed of a linear polarizing plate and a ¼ wavelength plate (Q1) (paragraph [0017], teaches the first linear polarizing plate (P1) is circularly polarized by the first ¼ wave plate (Q1) and paragraph [0013] teaches first linear polarizing plate (P1) and second linear polarizing plate (P2) has the ¼ wave plate (Q1, Q2) which has a function of converting circularly polarized light into linearly polarized light and converting linearly polarized light into circularly polarized light).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Huang in view of Trail and Gollier with the first polarization member and the second polarization member are circular polarizing plates respectively formed of a linear polarizing plate and a ¼ wavelength plate of Tanaka for the purpose of providing a compact optical system compatible with a large display screen (abstract).
	
Regarding claim 9, Huang in view of Trail and Gollier teaches the invention as set forth above but does not specifically teach the first polarization member is a linear polarizing plate, and
	the second polarization member is a polarization member in which a linear polarizing plate and a ½ wavelength plate are disposed in this order from the observer side.
Tanaka teaches the ocular optical system (figures 1 and 5), wherein
	the first polarization member is a linear polarizing plate (second linear polarizing plate (P2)), and
	the second polarization member is a polarization member in which a linear polarizing plate (first linear polarizing plate (P1)) and a ½ wavelength plate (1/4 waveplate (Q1)) are disposed in this order from the observer side (eyes with pupil (EP); paragraphs [0013]-[0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Huang in view of Trail and Gollier with the first polarization member is a linear polarizing plate, and the second polarization member is a polarization member in which a linear polarizing plate and a ½ wavelength plate are disposed in this order .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tachihara et al. JP2000338416, previously cited, in view of Huang CN204028464U, previously cited, Trail US 11,042,039, previously cited  and Gollier et al. US 10,691,198.
Regarding claim 11, Tachihara teaches 
	a medical viewer system, comprising,
	circuitry configured to perform image processing (image processor 117) on an image (from camera 101) in which a surgical site (patient P) that is at site subjected to surgery is taken, and output an obtained surgical site taken image (stereoscopic viewer 113; paragraph [0014]-[0015]); and
	a medical viewer for presenting the surgical site taken image output from the circuitry to an observer (monitor 114; paragraph [0014]).
	Tachihara does not specifically teach a first polarization member; a mirror; a second polarization member.
	Huang teaches a system, comprising the medical viewer includes an ocular optical system (figure 2) including, on an optical path viewed from an observer side, at least;
		a first polarization member (62);
		an ocular lens (5);
		a mirror (4);
		a second polarization member (8); and

	a polarized state in the first polarization member (62) and a polarized state in the second polarization member (8) are orthogonal to each other (page 5 fourth paragraph under Embodiment 2 states “the optical information emitted by the image display screen 32 is half-wave plate. 8 transmits, thereby changing the polarization direction, and is reflected by the planar total reflection mirror 4 to the optical amplification lens group 5. The two sets of optical information have mutually perpendicular polarization directions of light, and are respectively transmitted through the optical amplification lens group 5 to have horizontal polarization. The polarizing plate 61 in the direction and the polarizing plate 62 having a vertical polarization direction are modulated and transmitted into the human eye to present a clear and realistic stereoscopic image.”), 
and a lens surface of the ocular lens (5) facing the mirror (4).
Tachihara in view of Huang does not specifically teach the mirror changes the polarized state of the light incident thereon to a state orthogonal thereto.
Trail teaches the system (figure 2) wherein the mirror (255) changes the polarized state of the light incident thereon to a state orthogonal thereto (column 4, lines 39-45 teaches the mirrored surface 255 is a reflective partial mirror configured to reflect received light of a first polarization and transmit received light of a second polarization that is orthogonal to the first polarization).

Tachihara in view of Huang and Trail does not specifically teach the lens having a convex curvature.
Gollier teaches an ocular optical system (figure 1) wherein the lens having a convex curvature (as shown in figure 1, front optical element 110) that faces a mirror (mirrored surface 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Tachihara in view of Huang and Trail with a lens having a convex curvature of Gollier for the purpose of additionally correct for forms of optical aberration (column 3, lines 60-68 and column 4, lines 1-3).
Regarding claim 12, Tachihara in view of Huang, Trail, and Gollier teaches the invention as set forth above and Tachihara further teaches the medical viewer system (figure 1), wherein the circuitry is further configured to transmit (distributor 111) the surgical site taken image to the medical viewer (paragraph [0021] teaches the super-imposed high-definition signal is transmitted by the distributor 111 to the stereoscopic viewer 113 for the main operator D,  the monitor 114 for other surgical staff or an advisor at a remote location, and the recording device 115.  It will be supplied respectively).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                            
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/24/22


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Huang was previously used as a supporting reference for Claim 8 and not the primary reference